Citation Nr: 1043697	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-37 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD) or as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 RO decision, which denied a claim for 
service connection for hypertension.  This issue was remanded by 
the Board for further development in March 2010.  

The Board notes that the Veteran was also denied entitlement to 
service connection for hypertension as secondary to service-
connected PTSD in a September 2007 RO decision and entitlement to 
service connection for hypertension as a result of exposure to 
herbicides only in a December 2008 RO decision.  In Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that although there may 
be multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same claim.  
As such, the Board will consider the Veteran's claim for service 
connection for hypertension under all of the asserted and 
available theories, despite the separate rating decisions. 

The Board notes that the Veteran was scheduled for a personal 
hearing at the Detroit, Michigan RO on February 13, 2007.  In a 
January 2007 Memo from the Veteran's representative, it was 
indicated that the Veteran did not want a personal hearing.  The 
Board also notes that the Veteran indicated on his November 2006 
VA Form 9 Appeal that he wished to have a hearing before a member 
of the Board in Washington, D.C.  However, when contacted by his 
representative in March 2010, the Veteran indicated he no longer 
wished to have such a hearing. 


FINDING OF FACT

Hypertension was not demonstrated to a compensable degree within 
one year of discharge from active duty, and the most probative 
medical evidence of record does not show hypertension to be 
etiologically related to a disease, injury, or event in service, 
to include a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military 
service, may not be presumed to have been incurred in service, 
and is not proximately due to or the result of any service-
connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2009).  Thus, any error 
related to this element is harmless. 

VCAA letters dated in October 2005, March 2006, April 2006, July 
2007, and September 2008 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran 
was aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  These letters informed him 
that additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  Additionally, the March 2006, 
April 2006, July 2007, and September 2008 letters notified the 
Veteran as to how appropriate disability ratings and effective 
dates are assigned.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was 
provided VA examinations for his hypertension claim in May 2006 
and in June 2010.  The claims file also contains an August 2006 
VA opinion from the same examiner who conducted the May 2006 VA 
examination.  The examiners reviewed the claims file, conducted 
the appropriate diagnostic tests and studies, and noted the 
Veteran's assertions.  As such, the Board finds these examination 
reports and opinions to be thorough, complete, and sufficient 
upon which to base a decision with regard to this claim.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  
For any disability which is proximately due to, or results from, 
another disease or injury for which service connection has been 
granted shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2010).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) 
(2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Certain diseases, to include hypertension, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2010).  In this regard, it is noted that a "Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The diseases alluded to above include AL amyloidosis, chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e) (2010).
	
Notwithstanding the foregoing presumptive provisions, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The Veteran is seeking entitlement to service connection for 
hypertension, to include as secondary to service-connected PTSD 
or as a result of exposure to herbicides.  The Veteran has 
asserted that he currently has hypertension which began during 
his active duty service.  See Veteran's statement, October 2005.  
Additionally, the Veteran has indicated that he suffers from high 
stress levels caused by his service-connected PTSD and that his 
hypertension is a direct physical manifestation of his PTSD.  See 
Statement of Accredited Representative in Appealed Case, June 
2007.  In the October 2010 Informal Hearing Presentation, it was 
asserted that, although the Veteran was not service connected for 
PTSD until 2005, his PTSD existed and worsened prior to that, 
and, as his PTSD became more severe, his hypertension which he 
first showed in the military became more severe.   The Veteran 
has also indicated in a September 2007 statement that he has 
hypertension due to exposure to herbicides in service.  

Hypertension means persistently high arterial blood pressure, and 
by some authorities the threshold for high blood pressure is a 
reading of 140/90.  Dorland's Illustrated Medical Dictionary at 
889 (30th ed. 2003).  For VA purposes, hypertension means that 
the diastolic pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic pressure 
is predominantly 160 or greater with a diastolic pressure of less 
than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

A review of the Veteran's service treatment records reveals that 
he was noted on his August 1965 enlistment examination report as 
having a blood pressure of 130/70.  Upon separation from service 
in September 1968, the Veteran's blood pressure was recorded at 
152/92.  

The Board notes that the Veteran asserted in an October 2008 
statement that he signed papers upon discharge from service 
stating that the military was not responsible for his high blood 
pressure.  However, the claims file contains no such records.  In 
a June 2007 Statement of Accredited Representative in Appealed 
Case, it was asserted that the Veteran was treated for 
hypertension prior to his discharge from service and was 
medically held for clearance for a matter of days.  The claims 
file also contains no such records of the Veteran being medically 
held for clearance.   

The Board notes that the claims file contains a post-service 
medical record from the medical department at General Motors 
indicating that the Veteran's blood pressure was 132/90 in 
February 1969.

In a March 1974 report of medical examination, his blood pressure 
was recorded as 138/80 and, in a March 1974 report of medical 
history, he indicated that he had high or low blood pressure.  

In May 2006, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file.  The Veteran reported that he 
was first told that he had high blood pressure approximately at 
age 21 while on active duty.  He reported that, subsequent to his 
discharge from service, he had several readings of high blood 
pressure.  The Veteran asserted that he was placed on medication 
for the first time in 2003.  Upon examination, the Veteran was 
diagnosed with hypertension, well controlled with medication at 
this time.

In August 2006, a VA opinion was rendered by the same physician's 
assistant who examined the Veteran in May 2006.  Upon review of 
the claims file, the examiner noted one documented elevated blood 
pressure while on active duty.  He stated that a single elevated 
blood pressure is not diagnostic of hypertension.  He noted that 
the Veteran was first started on antihypertensive medication in 
2003, and, according to the Veteran's own history, he had several 
elevated blood pressure readings subsequent to his discharge from 
service.  However, he noted that these could not be documented at 
this time.  The examiner concluded by determining that it is 
therefore unlikely that the single elevated blood pressure at the 
time of discharge is related to the Veteran's current condition 
of hypertension.   

More recently, the Veteran underwent a VA examination in June 
2010.  The examiner reviewed the claims file.  The examiner noted 
only one elevated reading of 152/92 in the Veteran's service 
treatment records from September 12, 1968.  The Veteran reported 
hospitalization at that time but no evidence of this was noted in 
the service treatment records.  In March 1974, the Veteran's 
blood pressure was recorded at 138/80.  The examiner also noted 
that he had considered a letter from a private physician, in 
which it was reported that the Veteran had elevated blood 
pressure as far back as the 1980's.  The examiner further noted 
that the Veteran's blood pressure was recorded as 132/90 in 
December 1990.  The Veteran reported that, when he joined the 
service in September 1965, his blood pressure was normal, and it 
was elevated upon discharge.  Upon examination of the Veteran, 
the examiner diagnosed the Veteran with essential hypertension.  
The examiner concluded by determining that, after careful review 
of the Veteran's service treatment records, claims file, and 
available evidence, it is his opinion that the claimed condition 
is unlikely related to or aggravated by the Veteran's active 
military duty.  The examiner further opined that PTSD can cause 
transient hypertension during an acute episode but sustained 
hypertension is unlikely.  The examiner stated that it was his 
opinion that the Veteran's hypertension is not likely than not 
related to the Veteran's service-connected PTSD condition.    

The Board notes that the claims file also contains a private 
medical opinion on the matter.  Specifically, in a September 2005 
letter from a doctor of osteopathy (D.O.) at St. John Health, it 
was noted that the Veteran reported having hypertension since he 
was in service.  The Veteran reported that he was initially 
denied discharge from service due to his elevated blood pressure.  
He reported that he has had elevated blood pressure since that 
time.  This D.O. noted that the Veteran brought in a log of blood 
pressure readings dating back to the 1980's indicating that his 
blood pressure has been elevated.  The Veteran reported that he 
suffers from PTSD as well and stated that he feels his PTSD-
related flashbacks cause his blood pressure to be elevated.  The 
private D.O. noted that he has cared for the Veteran since 2003 
and his blood pressure has been elevated since that time.  He 
further stated that he felt that it is quite likely that his 
hypertension is aggravated by his military service and 
experiences in the Navy.

As an initial matter, the Board notes that, on October 13, 2009, 
in accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new conditions: ischemic heart disease, Parkinson's 
disease, and B cell leukemias.  The Board has considered the 
effects of this revision to 38 U.S.C. § 1116.  However, the Board 
notes that 38 C.F.R. § 3.309(e) was specifically amended to 
include a new Note 3, which indicates that, for the purposes of 
this section, the term ischemic heart disease does not include 
hypertension.  Therefore, hypertension is not among the diseases 
considered to be presumptively associated with exposure to agent 
orange or herbicides and service connection cannot be awarded on 
that basis.   

Furthermore, as to the assertion of the Veteran and his 
representative that his hypertension may be due to herbicide 
exposure, the Board recognizes that there are instances in which 
lay testimony can probative evidence in medical matters.  For 
example, a lay person may be competent to offer testimony on 
certain medical matters, such as describing symptoms observable 
to the naked eye, or even diagnosing simple conditions such as a 
dislocated shoulder.  However, as a lay person, he is not 
competent to offer an opinion on complex medical questions, such 
as opining as to whether or not his hypertension is related to 
in-service Agent Orange exposure.  Therefore, this is not a case 
in which the Veteran's beliefs alone can serve to establish any 
association between his hypertension and herbicide exposure.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).

With regard to establishing service connection on a presumptive 
basis under 38 C.F.R. § 3.309(a), the Board notes that there is 
no competent medical evidence of record reflecting that the 
Veteran demonstrated hypertension to a compensable degree within 
one year of discharge from active duty.  While the claims file 
reveals an elevated blood pressure of 152/92 upon separation from 
service in September 1968 and an elevated blood pressure of 
132/90 in the February 1969 medical record from the medical 
department at General Motors, the medical evidence of record from 
that time does not reflect that the Veteran was diagnosed with or 
demonstrated hypertension to a compensable degree within one year 
of discharge from active duty.  The Veteran has considered the 
Veteran's report that he was told in service that he had high 
blood pressure; however, the regulations governing compensation 
for hypertension are very specific, and the Veteran's general lay 
assertion cannot establish that he had hypertension manifested to 
a compensable degree as defined by the rating criteria within one 
year of service.  As such, service connection for hypertension 
cannot be granted on a presumptive basis.  

With regards to establishing service connection on a direct 
basis, regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  

The Board has considered the September 2005 letter from the D.O. 
at St. John Health, in which it was noted that he felt that it is 
quite likely that the Veteran's hypertension is aggravated by his 
military service and experiences in the Navy.  However, the Board 
notes that there is no indication this D.O. reviewed the claims 
file or had access to the Veteran's service treatment records.  
Moreover, this D.O. did not offer a detailed rationale as to why 
he believes that the Veteran's hypertension is aggravated by his 
military service or his experiences in the Navy.  As such, the 
Board does not find this opinion to be probative with regard to 
the etiology of the Veteran's hypertension.

With regard to the August 2006 VA opinion, the Board notes that 
this examiner reviewed the claims, to include the Veteran's 
service treatment records, and considered the Veteran's 
assertions.  Upon review of the claims file, the examiner noted 
that a single elevated blood pressure is not diagnostic of 
hypertension and concluded that it is unlikely that the single 
elevated blood pressure at the time of discharge is related to 
the Veteran's current condition of hypertension.  Therefore, as 
this examiner reviewed the claims file, considered the Veteran's 
assertions, and offered a rationale for his opinion, the Board 
finds the August 2006 VA opinion to be the most probative of 
record regarding the question of whether the Veteran's 
hypertension is directly related in any way to his active duty 
service.  Moreover, the Board notes that this opinion is 
supported by the June 2010 VA opinion, which was also based on a 
complete review of the claims file, to include the Veteran's 
service treatment records, and consideration of the Veteran's 
assertions.  The Board notes that it was asserted in the October 
2009 Statement of Accredited Representative in Appealed Case that 
the August 2006 VA opinion considered only the reading at 
discharge.  However, this examiner specifically indicated that he 
reviewed the entire claims file in full.  As such, there is no 
indication that the examiner did not consider all relevant 
evidence of record.      

The Board has considered the letter from D.O. wherein it was 
noted that the Veteran related having hypertension since service.  
However, it appears that D.O. is merely transcribing the 
Veteran's history as to when he was diagnosed, rather than 
offering his own opinion as to when the disability had its onset.  
As to the probative value of the Veteran's own recollection, that 
is discussed in further detail below.  While D.O. does clearly 
offer his own opinion that the Veteran's hypertension was likely 
"aggravated" by his military service and events therein, the 
Board notes that no rationale is provided for such opinion.  
Thus, to the extent that D.O. is relating the claimed disability 
directly to service, the Board finds the opinion to be of little 
probative value, and far outweighed by the August 2006 opinion 
discussed above.

Therefore, as the most probative medical opinion of record does 
not relate the Veteran's current hypertension to his active duty 
service, service connection cannot be warranted on a direct 
basis.  See Shedden, supra. 

With regard to establishing service connection on a secondary 
basis, the June 2010 VA examiner specifically stated that PTSD 
can cause transient hypertension during an acute episode but 
sustained hypertension is unlikely.  Consequently, the examiner 
opined that the Veteran's hypertension is not likely than not 
related to his service-connected PTSD condition.  This opinion 
was based on a complete review of the claims file and 
consideration of the Veteran's assertions, and it is supported by 
a rationale, specifically that PTSD can cause transient 
hypertension but sustained hypertension is unlikely.  As such, 
the Board finds this to be the most probative medical opinion of 
record with regard to a possible relationship between the 
Veteran's hypertension and his PTSD.  Therefore, service 
connection cannot be established on a secondary basis.    

The Board again notes the September 2005 letter from the D.O. at 
St. John Health, in which it was indicated that he felt that it 
is quite likely that the Veteran's hypertension is aggravated by 
his military service and experiences in the Navy.  The D.O. 
offered this opinion in the context of the letter which discussed 
the Veteran's PTSD.  However, to the extent that D.O. is 
asserting that the Veteran's PTSD has aggravated his 
hypertension, he did not offer any rationale for his opinion.  As 
such, the Board again finds that this opinion is of little 
probative.  

The Board acknowledges the Veteran's contentions that his current 
hypertension is related to his service-connected PTSD or his 
active duty service.  In particular, the Board acknowledges the 
Veteran's contention that he was told during service that he had 
high blood pressure.  In this regard, the Board has again 
considered the case of Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), wherein it was noted that a lay person may be 
competent to relate having been given specific diagnoses by a 
physician or other health care provider.  In light of this 
holding, the Board recognizes that the Veteran's report as to his 
history is of some probative value.  However, it must also be 
recognized that he is recalling events that occurred decades ago.  
Furthermore, the August 2006 VA examiner considered the Veteran's 
assertions, but also reviewed the record and considered other 
relevant factors, including the only elevated blood pressure 
reading noted while on active duty, as well as the fact that he 
was not started on hypertensive medication until 2003, several 
decades after separation.  In essence, while the Board has 
considered the Veteran's lay report, the Board ultimately places 
far more probative weight on the findings of a health care 
specialist, who considered the lay history, but also thoroughly 
reviewed the record, noted other relevant considerations, and 
provided a rationale for his opinion.  

Similarly, as to the Veteran's assertion that his hypertension is 
related to his service-connected PTSD, the Board recognizes that 
the Veteran can attest to factual matters of which he had first-
hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he does 
not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 
469- 470 (1994).  Therefore, while the Board has considered his 
lay assertions, the Board ultimately places more weight on the 
opinion of the June 2010 VA examiner as to the relationship 
between his disabilities.  

Additionally, while it was argued in the June 2007 Statement of 
Accredited Representative in Appealed Case that certain online 
medical literature is supportive of the claim for service 
connection, the Board finds that such generic texts, which do not 
address the facts in this particular Veteran's own case, and with 
a sufficient degree of medical certainty, are of little probative 
value.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 
459 (1996).  In particular, as the August 2006 and the June 2010 
VA examiners took into account the specific circumstances of the 
Veteran's case, the Board finds these conclusions to be much more 
probative than the online medical literature submitted by the 
Veteran.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
hypertension must be denied on presumptive, direct, and secondary 
bases.  See 38 U.S.C.A §5107 (West 2002).




ORDER

Entitlement to service connection for hypertension, to include as 
secondary to service-connected PTSD or as a result of exposure to 
herbicides is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


